 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDBi-StateWarehousing,Inc., and Associated Shippers,Inc.andHerbert J.Schnell, Jr. Case 14-CA-5916August 12, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn 'April 14,- 1971, Trial Examiner Samuel Rossissued his ' Decision' in the above-entitled proceeding,finding that the Respondents had -engaged in andwere engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake-certain affirmative action, as set' forth in theattached Trial Examiner's Decision. Thereafter, theRespondents filed exceptions to the Trial ExamineesDecision together with a supporting brief, and theGeneral Counsel filed cross-exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, as modified herein.The General Counsel further excepts to the TrialExaminer's failure to find that the reasons given byRespondents' foreman, Podrasky, to Charging PartySchnell concerning the reasons for his dischargeconstituted a violation of Section 8(a)(1) of the Act.We find merit in this exception, as the Trial Examinerfound upon the credited testimony of Schnell, at thetime of his notice of discharge, Schnell was informedby Podrasky, who was repeating instructions given tohim by Respondents' general manager, Wamser, that"for me not to worry about the money, that first I hadcaused a work stoppage, and now I want my money,and I am a troublemaker, [and] tell him not to reportforwork anymore." This reference to Schnell'sprotected activity as a reason for the dischargeviolated Section 8(a)(1) of the Act.We amend the Trial Examiner's Conclusions ofLaw by inserting a new paragraph 5, renumbering thepresent paragraph 5 as 6, the new paragraph to read asfollows:5.By stating to employee Schnell that one of thereasons for his discharge was because of his participa-tion in protected, concerted activities, Respondents192 NLRB No. 84have engagedin and are engaging- in unfair laborpractices within themeaning of Section 8(a)(1) of theAct.ORDERPursuant to Section 10(c)T Of the National LaborRelationsAct, as amended;theNational . LaborRelations Board adopts as its Order the recommend-ed Order ofthe Trial Examiner and hereby orders thatRespondents,Bi-State'Warehousing,Inc., and Asso-ciated'Shipper`s, Inc.,East ' St.Louis, 'Illinois, theirofficers,'agents,successors,and assigns, shall take theaction set forth in the TriajExaminer's recommendedOrder.'The General Counsel-excepts,inter aliato the Trial Examiner's failureto find that the discharges by Respondents of employees Schnell andMilosevichwere in violation of Section 8(a)(3) rather than solely inviolation of Section 8(axi) of the Act. We,after full consideration of therecord,deem it unnecessary to determine as did the Trial Examiner,whether the Respondents' conduct also violated Section 8(aX3) of the Actsince in any event the remedy ordered herein would be the same.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL, Ross, Trial Examiner: Upon a charge filed byHerbert J. Schnell, Jr., an individual, on October 29, 1970,and amended owDecember 8, 1970, the General Counsel ofthe National Labor Relations Board issued a complaint onDecember17, 1970;which alleges that Bi-State Warehous-ing, Inc. (herein called Bi-State),and Associated Shippers,Inc. (herein called Associated), are joint employers of theCharging Party,'Herbert J. Schnell, Jr., and of one MiloMilosevich, and that byterminatingthe employment ofSchnell and Milosevich about October 27, 1970, and byfailing and refusing thereafter to reemploy them becausethey engaged in union or concerted activities for thepurpose of collective bargaining or mutual aid or protec-tion,the said joint employers engaged in and are engagingin unfair labor practices within the meaning of Sections8(aXl) and (3) and 2(6) and (7) of the Act. Bi-State andAssociated filed separate answers which deny that they arejoint employers, deny the substantive allegations of thecomplaint,and deny the commission of unfair laborpractices.Pursuant to due notice,a hearing on the complaint wasconducted before me at St. Louis, Missouri,on February 9and 10, 1971. Upon the entire record, my observation of thewitnesses and their demeanor,and after due considerationof the brief filed by the General Counsel, I make thefollowing:FINDINGS OF FACTI.COMMERCEBi-State is a Missouri corporation whose office andprincipal place of business is located in St.Louis,Missouri.At alltimes material herein Bi-State has been engaged inthe business of furnishing warehouse facilitiesand labor to BI-STATE WAREHOUSING, INC.609other businesses both at its own places of business and atthose of its customers. During the year ending December31, 1969, 'a representative period, Bi-State performedservices valued in excess of $50;000 which were performedin and for various enterprises located in States other thanthe State of Missouri. On the foregoing admitted facts, Bi-State concedes, and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.Associated is a nonprofit Illinois corporation composedof various member companies, whose office and principalplace of business is located in East St. Louis, Illinois. At alltimesmaterial herein, Associated has been engaged in thebusiness of freight forwarding for itsmembercompanies.During the year 1969,a representativeperiod, Associatedperformed services valued in excess of $50,000 for variousenterprises located in States other than the State of Illinois.On -the foregoingadmitted facts, Associated concedes and Ifind that it is an employer engaged in commerce within themeaningof Section 2(6) and (7) of-the Act.II. THE LABOR ORGANIZATIONS INVOLVED.LocalUnion No. 729, affiliated with, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (herein called Local 729), andHighway & City Freight Drivers, Dockmen and HelpersLocalUnionNo. 600,affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (herein called Local 600),admittedly are labor organizations within the meaning ofSection 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESA.The issues Presented for DeterminationAs noted above, the complaint in this case alleges that theRespondents Bi-State and Associated are joint employersof Schnell and Milosevich, and that their employment wasterminatedbecause they engaged in union or protectedconcerted activity. The Respondents deny that they arejoint employers of Schnell and Milosevich and contend thatSchnell was fired, not for union or concerted activity, butfor cause.Apparently, the Respondents also contend thatMilosevich was neither fired nor laid off, but quit hisemployment J The issues thus raised will be consideredseriatim.B.The Joint Employer Status of Associated andBi-StateAssociated is a nonprofit cooperative "shippers associa-tion" which is engaged in the business of receiving andshipping freight for its member companies. The officers and1The Respondentscalled no witnessesand adducedno testimony afterthe General Counsel rested at the conclusion of hiscase.Moreover, theyfiled no briefafterthe conclusionof the hearing. Under the circumstances,the contentionsattributed to the Respondents above are those which I havegleaned and/or inferred from thetestimony,ofRespondents'GeneralManagersWamserand Cawein during, theirexamination as witnessescalledby the, general CounselunderRule 43(b) of theRulesof CivilProcedureforUnited -StatesDistrict, Courts,and from the nature ofRespondents'cross-examination of Schnell and Milosevich.board of directors of Associated who establish and set itspoliciesconsistof officials, for themost part trafficmanagers, of its member companies. However, suchofficersAssociated's premises, and do not direct the day-to-dayoperations of Associated. That is done by Robert Cawein,Associated'sGeneralManager, an, assistant, a trafficmanager,awarehouse supervisor,and some officeemployees.2Associated's office, -warehouse space, and-freight dock allare located at one of -Bi-State's warehouses at 650 NorthFront Street, East St. Louis, Illinois.3 At that location,Associated employs a dock and warehouse supervisor,Steve Podrasky. However, Bi-State furnishes the employeeswho do all the physical labor for Associated of loading and--unloading trucks at the said docks, and of placing andremoving-merchandise in and from a warehouse. Associ-ated pays Bi-State for the labor performed by such,employees according to the number of hours they work. So"far as the record discloses, the employees so furnished byBi-State work ` exclusively for Associated. Bi-State pays thesalaries of the said employees who work at Associated'sdock, and makes the usual deductions from ` their pay fortax withholding, social security, and the like. Bi-State has'no supervisor on Associated's dock, and day-to-daysupervision of the work=of the employees thus furnished byBi-State to Associated is .performed, only by Podrasky,Associated's dock and warehouse supervisor. Discipline ofsuch employees, if any,is required, is the responsibility ofBi-State, but it -is based on reports of infractions receivedfrom Associated. Hiring of, the employees who work forAssociated is done by Bi-State. However, Associatedadministers comprehension or aptitude tests to suchemployees 'to' be sure" that they, have the intelligence andskills it requires.Whether two or more employers possess and exercisesufficient indicia of control over the work-of employees tobe regarded, as joint employers "is essentially a factualissue." 4 In this case, it_ is undisputed that althoughAssociated's dock employees such as Schnell -and Milose-vich are hired and paid by Bi-State, they work forAssociated only, and under the-latter's exclusive supervi-sion and control. In addition,- Associated administersaptitude tests to the employees sent it by Bi-State to be surethey are qualified to perform its work. It is thus fairlyinferrablethat Associated possesses the, right to rejectunqualified employees so sent to it. In the light of'all thesecircumstances,including Associated's exclusive supervisionof the work done by Bi-State's ' employees at its .dock, Iconclude that Bi-State and Associated were joint employersof the said dock hands, including Schnell and Milosevich, 'who worked at Associated's d'ock.5 ,2 The foregoing is based on Cawem's testimony which is uncontrovertedand credited to this extent,and on Associated's letterhead(G C. Exh. 2-B).3Bi-State also operates warehouses at 3300 South 2nd Street,St. Louis,Missouri,and at 14th Street and Converse Avenue,East St.Louis, Illinois.1Boire v. Greyhound Corporation,376 U.S. 473, 481. .SConductron Corporation,183 NLRB, No. 54;Manpower,, Inc. of ShelbyCounty,,164 NLRB 287;The Greyhound Corporation,153 NLRB 1488, enf'd368 F.2d 778(CA. 5). 610DECISIONSOF NATIONALLABOR RELATIONS BOARDC.The Hiring- by Bi-State of Schnell andMilosevichPrior to October 1970,6 Associated's dock and warehousewere located at 1717 North Broadway, St. Louis, Missouri,at premisesownedand leased to it by Karmichael Cartage(hereincalledKarmichael). -During the period thatAssociated operatedat premisesleased from Karmichael, italsowas furnishedby Karmichael with the employeesneeded toperform its dock and warehouse operations.?During thisperiod that Associated operated at Karmichael'spremises in St.Louis,- both Schnell and Milosevich wereemployed by Karmichael, but worked for Associated at itsleased dock under the supervision of Associated's dock andwarehouse-supervisor, Steve Podrasky:8 Both Schnell andMilosevich,were members, of Teamsters Local 600 whichhad a collective-bargaining,contract. with Karmichael, andtheir rate of, pay was $4.33 per hour. About October 2,Associated terminatedits leaseand labor arrangement' withKarmichael, and the latter -thereupon laid off Schnell andMilosevich'..,On October 3,, at they request of ,SupervisorPodrasky, Schnell helped Associated' move its office,warehouse, and dock operations to'Ri-State's premises inEast St.Louis, Illinois. On Monday, October 5, Schnell waspaid by Supervisor Podrasky for these services` in cash atthe time-and-one-half rate of $6:49 per hour.Unlike Karmichael;,`whose employees were members ofor represented by Teamsters Local 600, Bi-State's employ-ees are representedby Teamsters Local 729. Under theterms of Bi-State'scollective-bargaining agreement withLocal-729, new, employees`-are paid at the rate of $3.05-perhour, , and'' after 3,months they are paid the"warehousemen's'rate of $3.20'per hoursAbout October 5,, Supervisor Podrasky asked Schnell tofile anapplication for employment with Bi-State because heneeded experiencedhelp andBi-State's employees "didn'tknow what they were doing." lO Schnell replied that he didnot wantto work for Bi-StateF because they were' payingonly,'$3!05 per hour, -and becauseitmight hurt a grievancethathad been filed with Local 600.11 However, afterconsultingwith Local 600'sbusiness,agent and receivingthe latter'sassurancethat his., employmentatBi-State"mighteven help our grievance," Schnell went to Bi-State'soffice,on, October 6 and filed an application for employ-ment.-About October 5 or 6, pursuant to a request, made bySupervisorPodrasky,Milosevich also filed an applicationfor employmentat Bi-State's warehouse.6 All dates hereafter refer'to 1970 unless otherwise noted.7Associated apparentlypaid Karmichaelfor the labor'so furnished in anumer_similar to its later arrangement with-Bi-Statewhich isdescribed in,8Milosevich had worked as a dock workerfor I1 yearsand' forKarmichael for about3 years.Schnell had worked for Karmichael forabout 6 years.8G.C. Exh. 4.10A similar request also was received by Schnell from General ManagerCawein.-11 Schnell testified without contradiction that a grievance had been filedin connection with the`transfer of Associated'swork from Karmichael'swarehouse in'St.Louis to that of Bi-State inEast St.Louis.According toell,the purpose of the grievance was to preservethe "seniority" ofKarmichael's employees who worked for Associated at Bi-State"over' inEast St. Louis,"and that"we should follow the work:'On October 9 at 6 p.m., in- accordance with a telephonerequest fromWarrenW. Wamser,Bi-State'sGeneralManager, Schnell and Milosevich went, to Bi-State's officein St. Louis and there met with Wamser and Eugene Slay,president of Bi-State.12 This appointment was the result ofCawein's request that,Bi-State hire Schnell and Milosevichto do,Associated's work-because oftheir experience-in, its,operations, acquired during their employment at Karmi-chael.At ..themeeting, Slay asked Schnell and Milosevichwhether-they wanted to work forBi-State.Schnell repliedthat he would be glad to work for Bi-State provided he-waspaid the union scale of $4.33 per hour. Slayreplied that hecould,not pay that, and that according to his contract withLocal 729,Iris scale was$3.05.Milosevich then said thatthey would not work for $3.05. Slay responded that- ifAssociated wanted to pay them the difference he had noobjection., Schnell- interposed that Associated,_had,not saidthat it was willing to makesup the difference,-and that hehad been told by thebusiness agents ofboth Local 600 and,729 that he would "draw union scale over there [at Bi-State ]for dockhand's work." Schnell also said that if he was notso paid, there would be a picket line atBi-State. Slay repliedthat he had a no-strike clause in his contract with Local 729and that `they' could not strike him. Slay asked Schnell andMilosevich whether either one of them could drive a towmotor (a forklift),' and that if they did; he could pay them$3.25 per ho,ur.13 Schnell said that he could, but he told Slaynot to do him any favors. There wassome-furtherdiscussionof the possibility `that Associated might agree tomake ' up the difference in the two ' pay' scales, 'butadmittedlyno assurancewas given Schnell or Milosevichthat they would be paid the higher rate. Slay then asked thetwo employees whether they would start to work thefollowing day (Saturday, October ,10), , and Schnell repliedthat he did not know yet, that he would think about it.14Notwithstanding the admitted lack of any agreement byeitherBi-State or Associated tomeet their demand for $4.33'per hour, Schnell and Milosevich reported to Associated'sdock- for work on Saturdaymorning,-October 10,~ andproceeded to, work as dockhands under the'superuision,ofSupervisorPodrasky.15D.The Dispute over Wages and the StrikeAbout October 13, while working at Associated's, dock,Supervisor Podrasky told Milosevich, "They have 'got topay you $4.33 per hour. They cannot get away from that."12 Slayalso is president of Slay Industries,the parent company of bothBi-State and Bee lane. The latter company supplies tractors and drivers toAssociated and does its drayage work,13Bi,States contract with Local 729providest}iatthe rate for; Fork Liftoperatorswas $3.40per'hour.The $3.25' ratementioned by Slayundoubtedlyreferred tonew forklift employees during their^first 3 monthsof employment.-14 The findingsin respect to this meeting on October9 arebased on theuncontrovertedand creditedtestimony of'Schnell and Milosevich.15As' a consequence of a later'conversation the previous`eveningbetweenSchheli"-and General'Manager Cawein,Schnell and'GeneralManager Cawem;'Schnell was under the impression that heWould work forAssociatedas an assistant dock foreman underPodrasky. However, shortlyafter Schnell started toworkSaturdayinorning,he was told by Cawein and-Podrasky that theythought itWould be betterfor him"to get on Bi-State'sseniority list," and he continuedto work asa dockhand n'evertheless.' ' BI STATE WAREHOUSING, INC.611Milosevich replied, "I know that" However, Podraskyadmittedly did not. tellMilosevich "who would pay thewages.",-OnWednesday, October 14, General ManagerWamser visitedAssociated's dock and aftercommentingfavorably on the considerable progress that had been madein the work; he suggested that Schnell and Milosevichtransfer their union membership from Local-600 to Local729 to qualify for a 15 cent raise to $3.20 per hour after 90days. Both Schnell and Milosevich refused to transfer theirunionmembership. Milosevich replied that there was noneedto transfer because they already "were making $4.33an hour." Wamser's response to this was that Bi-State didnot pay $4.33. Schmell's reply to Wamser was that Slayalready had promised $3.25 ' per hour for operating theforklift.That apparently ended that conversation. Laterthat- day or -the next day, -Podrasky told Schnell andMilosevich that he had received word that the differencebetween$3.05 and $4.33 per hour would not be paid tothem. Schnell replied that he would wait for his paycheck,and if it was not for $4.33 per hour he would go to the unionhall.Podrasky told Schnell to- do what he thought heshould.On Friday, October 16, Schnell and Milosevich receivedthe paychecks for their work that week computed at the rateof $3.05 per hour. Schnell first called Local 600 and wasadvised to call Mr. Green, the business agent of Local 729.Schnell did so and was instructed by Green to meet him thefollowingMonday at 7 a.m. at-Associated's dock, and tobring his paycheck stub with1ii'mwhich showed the rate atwhich he-had been paid. ` ---About 7 a.m. on Monday, October 19, when Schnellarrived at Associated's dock, he observed a picket line ofLocal 729 in front of thepremises,consisting of BusinessAgent Green, Fults, vice-president of Local 729, and twounidentified persons, and he therefore did not go in towork. A short while later, Milosevich and Podrasky arrived,andMilosevich also refrained from going to work-'Associated's other dock employees also did not go to- workand they left the dock after they were told that the picketingwas over the failure 'of Respondents to pay union scale.Schnell` andMilosevich remained at the picket line thatmorning although they did not themselves participate in thepicketing.About 11:30 a.m., General Manager CaweincalledGreen into his office. `Green came out about 45minuteslater and told Schnell and Milosevich to go back towork, that Associated had agreed to pay them thedifference between $3.05 and $4.33 per hour for the hoursthey already had worked, but that they would not receive$4.33 per hour for their work thereafter. The picketline wasthen removed and Schnell and Milosevich went on to thedock and started - to work. Subsequently, Schnell andMilosevich both received in cash from Supervisor Podraskythe additional pay thus promised them for the first week oftheir, employment by Associated at the premises leasedfrom Bi-State.1716Milosevich and SupervisorPodrasky droveto and from worktogether.17The findingsin this sectionaxe based on the testimony of Schnell andMilosevichwhich was not controverted and is credited.I19The findings and quotes above are based on the uncontroverted andcredited testimony of Schnell.Podraskywas not calledby theRespondentsE.TheDischargeof Schnelland theLayoff ofMilosevichBoth Schnell and-Milosevieh worked for the Respondentsduring,the entire week which followed.the termination-.ofthe strike and picketing on October 19.-1.Schnell's dischargeOn Monday, October26, `Schnell transferred his unionmembership from'Local 600 to Local 729. The followingafternoon, Schnell asked Supervisor Podrasky to call eitherGeneral Manager Wamser or Mr. Slay and inquire why "hewas not being paid $3.25 per hour for driving the tow motor"likeMr. -Slay had said" at the prehire interview. Podraskyreplied "that he would call and find out" A short time laterPodrasky told Schnell that he had talked to Wamser, andthatWamser said, "for me; not to worry about,the money,that first I had caused a work stoppage, and now I want mymoney, and I am a troublemaker, [and] tell him not toreport to work anymore." The day- after he was thusdischarged, Schnell visited the Associated dock and, askedPodrasky whether he, or ' General Manager Cawein, hadsaid anything to get him fired. Podrasky replied, "Not thathe knew of, [and] that he wanted , me to stay there andwork.", Apparently, Schnell has not been offered reemploy-ment by either Associated or Bi-State since October 27.2.The layoff of MilosevichOn Friday, October 24, and- again on Monday, October26,Milosevich told Supervisor Podrasky that he wanted tobe off on Tuesday, October 27, because that was his "AllSaints holiday," that he could work- on. Wednesday andThursday, October 28 and 29, and that he would,-not beable to work on Friday, October 30, because his son "wascoming home from the service"-that weekend. Pbdraskygave his -approval to this request and said, "Fine." Inaccordancewith this schedule,Milosevich worked _ onMonday, October 26, and stayed-home the following day.About 12 or 3 p,m. on October 27, . Podrasky -telephonedMilosevich and asked him whether he had received a letterfrom Karmichael calling him back to work_.19Milosevichanswered, "Yes," and Podrasky inquired, "What did youdecide?"Milosevich replied that in accordance with, hisprior request approved by Podrasky, he intended to workon October 28 and 29, take-off on October 30, and resumeworking for Associated onMonday, : (November 2).Milosevich also told Podrasky that he intended to return towork for Karmichaehfor one lday only, in order "to ask Mr.Brown, who is the Karmichael owner" for the-vacation, payto which he was entitled by reason of his prior employmentby Karmichael, ,after which he would return to, work forAssociated. Podrasky said,"That is fine," and that endedthe conversation,That same evening, Podrasky visited Milosevich at `hishome and told him,"Milo, I have got'bad news for you."to refute any of the statements attributed to him by Schnell- andMilosevich,and no explanation was offered for the failure to call him. Seefn.1, supra.isAs previouslynoted,Milosevich had been laidoff byKarmichaeI onOctober 2when Associated transferred its warehouse and dock operationsfrom Karmichael to Bi-State.- 612DECISIONSOF NATIONAL LABORRELATIONS BOARDMilosevich asked, "What happened,-Mr. Steve?" Podraskyreplied, "Herb Schnell got fired, and you are laid off."Milosevich asked, "For what reason?" Podrasky said he didnot know andsuggestedthatMilosevich "go back to workfor Karrinchael." Mitosevich' replied, "Like I told you, I gowork for youagain."About a week after October 27, Milosevich telephonedPodraskyand askedhim whether he had "a chance to comeback," and hewas, told by Podrasky that he did not know.Since,,October 27, Milosevich . has, not been recalled byRespondentsto,work. Accordingly, Milosevich has contin-ued, to.work for Karmichaelsincehis layoff by Respon-dents.However, he has, not had "any -full weeks [of work]for them."20 ,F. The PretextualReasonsAsserted for the Dischargeof SchnellAs previously noted, the Respondents contend ' thatSchnell was discharged for cause. According to GeneralManagerWamser, he decided to fire Schnell on October 27because for a period of 2 weeks he had"been receivingnumerous complaints frori' Associated's General ManagerCawein " and' Supervisor ' Podrasky that Schnell was"insubordinate, ' that he had' a "surrly attitude" and "a chipon his shoulder," and that they were "fed up with him."Wamser further testified that his decision to fire Schnellalso wasbased on an incident of insubordination and theuse of profanity by Schnell to Podrasky reported by F.M.Gentile, a traffic manager employed by Monsanto Co. whoalso ispresident of Associated, and on an incident which hepersonally had observed 2 weeks earlier. wherein Schnellmade a' profane,gestureto 'Podrasky.As will appearhereinafter, I regardWamser's testimony as implausibleand unworthy. of credence, and I regard the .,reasonsasserted,byWamser for Schnell's discharge as pretexts toconcealthe true motivation behind his termination.Schnell and Milosevich admittedly were hired by Bi-Stateto work for Associatedas a result=of the recommendation ofCawein, . Associated's generalmanager.'Caweinwas"instrumentaltheirhiring"because Schnell andMilosevichwere experienced with Associated's operations,having worked for it'for a number of years when Associatedwas located at Karmichael's warehouse in St. Louis andKarmichael supplied Associated with its labor. Duringthose ' years at Karmichael, Schnell and Milosevich hadworked under the supervision of Warehouse SupervisorPodrasky. `Thus, both Cawein and' Podrasky obviouslyknew `both the capabilities and the temperaments of thesetwo employees, including Schnell's 'admitted propensity toprofanity in 'his conversations." Undoubtedly,Caweinwould not have, recommended Schnell or Milosevich foremployment by'Bi-State for`Associated's"operations unless20 The findings above arebased on the uncontroverted and creditedtestimony of Milosevich.''21Warner-testified,the `complaints'began 2 weeks before he firedSchnell onOctober 27. Schnellstarted to work for Bi-State on October' 10,just 17,days,or a little over2 weeksbefore he was fired.22The'unexplained failureto call Podrasky permitsthe inference whichImake that if called totestify,Podraskywould nothavesupportedtheir behavior and performance had been regarded by himand by Supervisor Podrasky as atleast satisfactory. ^_According toWamser's testimony, both ' Cawein andPodrasky began, complaining about, Schnell's. behavioralmost immediately - after he was hired.21 However,contrary toWamser's testimony, Cawein denied that heever complained to Wamser about °Schnell.:Podrasky wasnot called by the . Respondents to testify, and noexplanationwas offered for the failure to call- 4him.22Moreover, Schnell admittedly was ?never reprimanded byeitherWamser or anyone else for his alleged insubordina-tion or improper attitude. All of the foregoing, includingmy assessment of Wamser's, demeanor, persuades me thatno credence can be placed in his implausible andunsupported testimony regarding complaints from Caweinor Podrasky that Schnell was either surly, insubordinate, orthat they were "fed up with him."This leaves for, consideration Wamser's testimony that healso fired Schnell because of Gentile's report that Schnellhad used profanity to Podrasky and because Wamserpersonally, had observed, Schnell making an ,,allegedlyprofane gesture to Podrasky. Although Schnell admittedthat he used profanity,"often in his conversations bothwith fellow dockhands and with his foreman, Podrasky, Inevertheless regard Wamser's testimony that Schnell's useof profanity, was- a reason for his,. discharge as likewise,unworthy of credence. According to Wamser, he,observedSchnellmaking a profane gesture to Podrasky about 2weeks before Schnell's termination.23 Schnell's use of-profanity to Podrasky in the presence of Gentile occurredon October 19, 8 days before Schnell's termination, and waspromptly reported to , Wamser.Warmer neverthelessadmittedly did not,reprimand Schnell for this, conduct,either, at the time of these occurrences or at any, other timethereafter.Although the use of such language and gesturemay not comport with the standards of polite, society, theissue here is not, whether Schnell'sprofanity and gesturewere i proper, but whether ,he was discharged for their use.Under all the circumstances, including the failure ofRespondents to ever reprimand Schnell for using profanitynotwithstanding his propensity- therefor, and the timeintervals-between the gesture and profanity which allegedlymotivated-Schnell's discharge and the effectuation of his,dismissal, I conclude that no credence can be placed in'Wamser's, testimony, that Schnell's discharge was so'motivated.My conclusion in this regard is, moreover,consistentwith Schnell's credited and uncontrovertedtestimony that on the day following his discharge, he wastoldby Podrasky,' the butt of his profanity, that "he[Podrasky] wanted me [Schnell] to stay there and work."For all these reasons, -including Podrasky's and Cawein'srecommendation that `Bi-State hire Schnell to work forAssociated, despite their undoubted J' knowledge of hisability, temperament, and behavior', I conclude that thereasons asserted by Wamser for discharging Schnell areWamser's testimony regardinghis allegedcomplaintsabout Schnell.N.LKB. v. Sam Wallick,et al.,d/b!a Wallick and Schwalm Company,198F.2d 477, 483 (C.A. 3); 2 Wigmore on Evidence, sec. 285; cf.0. F. Shearer& Sons v. Cincinnati Marine Service,Inc.,'279 F.2d 68, 73-74 (C.A. 6).zsWamser'soral description and physicaldemonstrationof the gesturesuggests`that it was not necessarily profane,but in the light of Schnell'sadmission regarding his propensityto profanity,-I will assumethat it was. ' BI-STATE WAREHOUSING, 'INC.patently implausible and unworthy of belief, and arepretexts to conceal the real motivation for his termination.G.The Reason for the 'Termination ^of MilosevichIn, respect to the termination of Milosevich, the onlytestimony adduced by-:Respondents was that of Wamserwho testified-, that he never made a , decision "to fireMilosevich. "Since.the Respondents have filed no briefsetting forth-their contentions, I am forced to speculate thatthey probably contend that Milosevich voluntarily quit hisemployment at_Bi State to return to his job at Karmichael,Contrary to such a, contention, however, , Milosevichcredibly testified without - contradiction: (1) that he hadreceived Podrasky's approval to take off on October 27, hisAll Saints holiday; (2) that he also had advised Podraskyand obtained, his consent to work for Karmichael for oneday on Monday, November 2, in order to get the vacationpay due himas a, resultof his prior employment byKarmichael; and (3), that he was notified of his layoff byPodrasky on ; October, 27, before he had returned to workthe .1 day for Karmichael. Under the circumstances, sincePodrasky clearly was the Respondents' agent and conduitfor notifying employees of management decisions, thereobviously can be no merit'- to any contention thatMilosevich voluntarily quit' his employment with Bi-State.H.Concluding FindingsThe real reasonfor the termination of bothSchnell andMilosevich' IonOctober'27 is quite apparent from therecord.Ever since these two employees were hired by Bi-State to work for Associated at $3.05 an hour,they hadasserted a claim and: right to bepaidat $4.33per hour, therate which they hadreceived at Iarmichaelfor, their workfor Associated.When their claim was not met at the end oftheir first week of employment,they hadcomplained toboth their own union,Local 600,and toLocal 729, whichrepresentsBi-State'semployees.That complaint hadprecipitated picketingby Local 729of Associated's dock atBi-State's warehouse, as a result of which all of the dockemployees,including Schnell andMilosevich,had refrainedfrom working.In settlement of that work stoppage,Schnelland Milosevich received' higher rate they claimed only forthe first week of their employment,but were relegated tothe lower rate,thereafter.-However, when Schnell thensought on October 27'to obtain the $3.25 per hour .whichPresident Slay said that Bi-State paid towmotor operators,Wamserpromptlyreacted by instructing'Podrasky to tellSchnell that he need not-worry about the money because hewas not to report`anymore,-and to notify Milosevich that hewas laidoff.Thetiming of these terminations on the sameday clearly discloses that both were.motivated by therenewal of claims for,morepay, whichSchnell had thusinstituted.In presenting their,claims for more, pay,Schnell andMilosevich had acted throughout in concert for theirmutual aid and protection,a right clearly guaranteed themby Section7 of the Act. Inmaking a last attempt to get24 In the lightof thatfinding,and since theremedy wouldnot in anyevent be different,Ideem it unnecessary-todetermine whether theRespondents conduct also, violated Section 8(ax3) ofthe Act.613towmotor operator's pay, it is fairly apparent that Schnell,the more aggressive of the two, again was actingnot onlyfor himself, -but also for Milosevich, whose knowledge ofEnglish undisputedly was meager and limited.' Indeed,Wamser obviously thus regarded Schnell's request- fortowmotor pay, for he reacted' thereto by terminating theemployment of both Schnell and Milosevich. Accordingly,I conclude that these two employees were terminated on thesameday for engaging in. 'a protected concerted activity,and that the said action constituted unfair labor practiceswithin the meaning of'Section 8(a)(1) of the Act. Moreover,sinceBi-State°and - Associated"werejoint employers ofSchnell and Milosevich, I further find that by terminating'the employment of Schnell and Milosevich, both of saidRespondents engaged in the said unfair labor,practices.24IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE ,The activities of the Respondents set forth in section III,above, occurring in connection with the operations of theRespondents described in section 1,, above, have a close,intimate, and substantial relation to trade, traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the 'Respondents "have engaged incertain unfair labor practices, I will recommend that theycease and desist therefrom and take' certain affirmativeaction designed to effeetuatethepolicies of the Act.Having found that the Respondents terminated theemployment of Herbert J. Schnell, Jr. and Milo Milosevichand thereafter failed and refused to reemploy them becausethey engaged in concerted activities for mutual aid orprotection guaranteed them immediate -reinstatement totheir former positions or, if they, no longer exist, tosubstantially, equivalent- positions,without prejudice totheir seniority or other rights and privileges, And make themwhole for any loss of earnings they may have suffered'byreasonof thediscriminationby the payment to. each ofthem of a sumof moneyequaltothe amount he normallywould have earned from the date of his termination to thedate of reinstatement, less his--net earnings,during saidperiod, with backpay computed on a quarterly basis in themanner establishedby theBoard.25lIwill also recommend that the Respondents preserveand, upon request, make available., to the Board -or itsagents, for examination and, copying, all payroll , records,social security payment records,, timecards, personnelrecords and reports, and all other records necessary -toanalyze and determine the amounts of backpay due underthe terms of this recommended remedy;Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:- - -25F.W.Woolworth Company,90 NLRB 289; backpay shall include thepayment of interest at the rate of 6'percent per anuuU•to be computed inthe manner set forth inIsis Plwnbing-&Heattag'Co.;138 NLRB 716. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS' OF LAW1.Respondents,Bi-StateWarehousing, Inc.,; and Asso-ciated Shippers, Inc., are employers engaged in,commerceand in operations affectinng commerce within the meaningof Section 2(6) and(7) of the Act.2.Local Union No. 729,affiliatedwith InternationalBrotherhood of, Teamsters,Chauffeurs,Warehousemenand Helpers of America,and Highway& CityFreightDrivers,Dockmen_and Helpers Local Union No. 600,affiliatedwith International Brotherhood, of Teamsters,Chauffeurs,Warehousemen and Helpers of America, arelabor organizations within the meaning of Section 2(5) ofthe Act.3.In respect to employees like Herbert J. Schnell, Jr.,andMilo'Milosevich'who were hired and paid byRespondent Bi-State Warehousing, Inc., to work for andunder the supervision of 'Respondent Associated Shippers,Inc., both of said Respondents were joint employers of suchemployees.4.'By terminating the employment of Herbert J.Schnell,Jr., and Milo Milosevich and by thereafter failing'and refusing to reemploy them because they had engaged inconcerted'activities for mutual aid or protection guaranteedto employees by the Act,theRespondents have engaged inand are, engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case, Ihereby make the following recommended:ORDER 26Respondents,Bi-StateWarehousing;' Inc.,, and Associat-ed Shippers, -Inc., - their officers,agents,'successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployees in regard to hire or tenure of employment or anyterm or condition of employment"for 'engaging in anyactivity protected by Section 7 of the National LaborRelations Act.(b) In any like or'relatedmanner interfering with,restraining,or coercingemployeesin the exercise of their"rights to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from engaging in such activities.2.Take the -following affirmative action to effectuatethe policies of the Act:(a) Jointly and severally}offer Herbert J. Schnell,Jr., andMilo Milosevich immediate and full reinstatement to theirformer jobs or,-ifthose jobs no longer exist;'to substantiallyequivalent positions,without prejudice to their seniority orother rights and privileges enjoyed,and make them wholefor- any loss of pay they may have suffered as a,result of thediscrimination against them in the manner providedin thesection of this Decision entitled "The Remedy."(b) NotifyHerbert J. Schnell,Jr.,,and Milo Milosevich, 'ifpresently serving in the Armed,Forces of the United States,of their right,to full reinstatement upon application inaccordancewith,theSelectiveServiceAct and theUniversal Military Training and Service Act, as amended,afterdischarge from the Armed Forces.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying,- allpayroll records, social securitypayment records,timecards,personnel records and reports,"and all other recordsnecessary to analyze and determine ^ -the amounts ofbackpay dueunder the terms of thisrecommended Order.(d} Post at=the Respondents', dock and warehouse locatedat 650 North Front Street, East St. Louis, Illinois,copies ofthe notice marked "Appendix."27 Copies of said notice, onforms provided' by the Regional Director for Region K.after being duly signed-by Respondents, shall be posted bythem for a period of 60 consecutive days, thereafter, inconspicuous places; including all places where notices toemployeesiare customarily posted.Reasonable steps, shallbe taken by the Respondents to insure that said notices arenot altered, defaced,^or covered by any othermaterial:,(e)'Notify the Regional, Director-forRegion ,14, inwriting, within 20 days from the date of-the receipt of thisDecision, what steps have been taken-to comply herewith.2826 In the event no exceptions, are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations and recommendedOrdeehereinshall,asprovided in Section 102.48 of the Rules and Regulations,automatically become the findings,-conclusions,decision,and order of theBoard,and all objections thereto shall be deemed waived for all purposes.27 In the event that the Board's Orderis genforced by a judgment of aUnited States Court of Appeals,the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR ' RELATIONS ' BOARD"shall be changed to 'read"POSTED PURSUANT TO A'JUDGMENT OFTHE UNITED STATES' COURT OF APPEALS ENFORCING ANORDER,OF TkIENATIONAL,LABOR RELATIONS BQARD."In the event that this recommendedOrderis adopted by the Boardafter exceptions have-been'filed:this provision shall' be modified to read:"Notifysaid Regional Director for Region 14, in-writing,=within16 daysfrom,the--date of this Order,what-steps the Respondents have,taken tocomply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER 'OF THENATIONALLABOR ° RELATIONS BOARDAn Agency of the United' States'' Government'AFTER -A TRIAL AT WHICH ALL SIDES HAD THEOPPORTUNITY TO PRESENT THEIR EVIDENCE,^ ATRIAL EXAMINER OF ` THE NATIONAL, LABORRELATIONS'BOARD HAS; FOUND THAT WE yIO-,LATED THE-NATIONAL LABOR RELATIONS ACT,AND HAS ORDERED US TO=POST THIS-NOTICE-.'The Act gives all'employeestheserights:'To engage in self-organizationTotform,join,or help, unionsTo bargain collectively through a representa-tive of their own choosingTo act together, for collecctive bargaining orother mutual aid or protectionTo refrain from any and all of these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL, NOT discharge or otherwise discriminate BI-STATE WAREHOUSING, INC.against any employee in regard to hire or tenure ofemployment or any term, or, condition of employmentfor engagingin any activity protected by Section 7 ofthe National Labor Relations Act.WE WILL NOT in any_ like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the NationalLabor Relations Act, including their rights to engage inconcerted activities for the - purpose of collectivebargaining or other mutual aid or protection, or torefrain from engaging in such activities.Since the Trial Examiner decided that we violated theAct by terminating - the employment of Herbert J.Schnell,Jr., and Milo Milosevich because they engagedin concerted- activities guaranteed by the Act,WEWILL offer them full reinstatement to their former jobs,and WE WILL pay them for any loss they sufferedbecause we terminatedtheir employment. If they arepresently in the Armed Forces of the United States, wewill notify them of their right to full reinstatement uponapplication after discharge from the Armed Forces.DatedByDatedBy615BI-STATEWAREHOUSING,INC.,(Employer)(Representative)(Title)ASSOCIATED SHIPPERS, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.-This Notice must remain posted for 60 consecutive daysfrom the,date of posting and must not, be altered— defaced,or covered by any other material.Any,questions concerning this Notice or compliance withits provisions,' may be directed, to the Board's Office, 210North 12th 'Boulevard, Room '448,- St. Louis,Missouri63101, Telephone 413-622-4174.